For Immediate Release Phoenix, Arizona – October 22, 2008 Contact: David Jackson, CFO (602) 269-2000 Knight Transportation Reports Revenue and Net Income for the Third Quarter of Knight Transportation, Inc. (NYSE: KNX) announced today its financial results for the quarter ended September 30, 2008. For the quarter, total revenue increased 16.3%, to $209.7 million from $180.3 million for the same quarter of 2007.Revenue, before fuel surcharge, increased 2.8%, to $155.9million from $151.7million for the same quarter of 2007.Net income increased 10.4% to $16.0million from $14.5million for the same period of 2007.Net income per diluted share for the quarter was $0.19, compared to $0.17 for the same period of 2007. Year-to-date, total revenue increased 12.4%, to $592.2 million from $527.0 million for the same period of 2007.Revenue, before fuel surcharge, increased 0.6%, to $452.0 million from $449.5 million for the same period of 2007.Net income decreased to $40.1 million from $49.3 million for the same period of 2007.Net income per diluted share was $0.46 compared to $0.57 for the same period of 2007. The company previously announced a cash dividend of $.04 per share to shareholders of record on September 5, 2008, which was paid on September 26, On
